Citation Nr: 1611154	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension claimed as a result of herbicide exposure, to include claimed as secondary to a service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1974.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the RO. The Veteran testified in a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011. A transcript of the hearing is of record.

The Board previously remanded this issue in May 2011, April 2013 and April 2014 for additional development. 

In July 2015, the Board denied the Veteran's claim for entitlement to service connection for hypertension claimed as a result of herbicide exposure, to include claimed as secondary to a service-connected disease or injury. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In January 2016, the Court granted the parties Joint Motion for Remand (Joint Motion) vacating the Board's July 2015 decision and remanded the issue back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2016 Joint Motion, the parties agreed, in pertinent part, that in the July 2015 decision, the Board erred by relying on an inadequate medical opinion to deny the Veteran's claim.  The parties observed that while the September 2014 VA medical opinion found that the claimed hypertension was not related to the Veteran's service-connected diabetes (secondary theory of entitlement), the examiner failed to address herbicide exposure and its possible connection to the Veteran's hypertension.  To that end the parties noted that denial of a disability on a presumptive basis did not preclude the award of service connection for that disability on a direct basis.  38 C.F.R. § 3.303(d); see also Polovick v. Shinseki, 23 Vet.App. 48 (2009).

In light of the Joint Motion, the Board finds that remand is warranted so that the AOJ may obtain a medical opinion that addresses the possible nexus between military service, to include presumed exposure to herbicide agents therein and the Veteran's claimed hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination to evaluate his complaints of hypertension.  The claims file should be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current hypertension had its onset in service or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure or anything else in service.

2.   After completion of the above development, the Veteran's claim of entitlement to service connection for hypertension should be readjudicated.  If the determination remains adverse to him, he should be furnished with a Supplemental Statement of the Case.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




